DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
Claims 1-20 were previously pending and subject to a final action filed 11/26/2021. In the response filed on 02/28/2022, claims 1, 2, 7, 8, 9, 14, 15, 16 and 18 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed 02/28/2022, with respect to claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant’s argument 1: To show a "persistent header or footer," the Office Action cites paragraph [0034] of Zhang discloses "wherein the web content comprises at least one of a persistent header of footer." Office Action, p. 5. This is not correct. While not cited in the Office Action, the "header space" alleged to be equivalent to the persistent header recited by Claim 1 is also shown in Figures 5D-5E of Zhang. As shown above in Figures 5D-5E, Zhang takes a small slice of the web content – in this case, the sentence “Some fans won’t like NFL rule…” and make it persistently appear in a designated portion of the GUI. This is not the same as the persistent header recited by claim 1. Neither Zhang nor Lie appear to disclose anything analogous to a system configured to handle calculating an effective page height when the received web content includes a persistent header.
Examiner Response 1: After review of the prior arts, the prior art Lie in view of Zhang teaches the amended limitations in the independent claims 1, 8 and 15. Examiner respectfully disagrees with applicant’s argument that Zhang does not teach persistent header as recited in independent claims.
Lie teaches: A platform-agnostic method for displaying web content with static transitions, the method comprising: (Lie − [0006] According to a first aspect of the present invention, a web browser is configured to rearrange the content of a retrieved webpage into sequential discrete pages, each sized to fit within the viewport dimensions. According to the first aspect, the user may be allowed to navigate the content by performing simple page-switching commands (e.g., "Page Up" and "Page Down") which cause the next or previous discrete page to be displayed.)
receiving, at a terminal comprising a processor, a memory and a screen having a first screen height, web content to be rendered for display on the terminal, (Lie − [0015-0016] In Fig. 1, a computing device 100 including a central processor unit (CPU) 101, memory 102, and a video interface 104. [0007] According to a second aspect of the present invention, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to a vertical dimension of the viewport (screen), depending on the current display mode (e.g., landscape or portrait orientation) employed by the browser. [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
obtaining an analysis of the web content to determine an effective page height, the effective page height based in part on the first screen height and a height of the persistent header or footer; (Lie − [0037] FIG. 3 is a flowchart illustrating an example implementation of a method consistent with a first aspect of the present invention. [0038] Thereafter, the webpage is processed according to operation 8320 in order to analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages that can be navigated without the use of scrollbars and without the need to repeatedly panning/dragging operations. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. [0059] According to the second aspect, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to the vertical dimension of the viewport. Further, each of the discrete pages may be arranged so that its width is small enough with respect to the horizontal dimension of the viewport so that two or more of the discrete pages can fit side-by-side within the viewport.)
determining a first portion of the web content to fit the effective page height; (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
and render the web content, such that the first portion of the web content is displayed on the screen at the effective page height, (Lie − [0050] Referring again to FIG. 3, after the layout is modified (and content is possibly added), the webpage content may be rendered by the browser 200 and navigated by the user as a sequence of discrete pages as shown in S340 and S350. Particularly, the browser 200 may render a discrete page (or possibly multiple discrete pages) in the viewport according to operation S340.)
wherein the web content is received at the terminal via a network. (Lie − [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.))
Zhang teaches: wherein the web content comprises page code defining at least one of a persistent header or footer, (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. . A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412. The content display space includes content associated with the mobile app 150, such as a web page. Web page has markup language which is code.)
wherein the persistent header or footer comprises content, which when rendered, occupies a fixed location and size on the screen when remaining web content is scrolled; (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412 and a navigation button 413 to navigate back one page. A content display space 410 displays an article titled "5 Natural Ways to Feel No Pain". A second screen shot 415 shows the user scrolling the article up to read more content in the content display space 420. In one embodiment, the scrolling of the content in the content display space 420 causes the content to scroll upward and also causes the header space 425 to scroll upward. As can be seen in the header space 425, the branding element "Yahoo!" 430 has been scrolled upward and the title of the article 435 has started to be shown in the header space 425.) 
The header space is fixed, although the title Yahoo is scroll within the header space, the header is still fixed at the top of the web page. As the user scroll between content, going from 405 to 415, the header space is still fixed at the top of the web page. 
Independent claims 8 and 15 similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. US PGPUB: 20130145252, Pub Date: Nov. 30, 2013, hereinafter “Lie” in view of Zhang et al. US PGPUB: 20150033132, Pub Date: Jul. 29, 2013, hereinafter “Zhang”).
Regarding independent claim 1, Lie teaches: A platform-agnostic method for displaying web content with static transitions, the method comprising: (Lie − [0006] According to a first aspect of the present invention, a web browser is configured to rearrange the content of a retrieved webpage into sequential discrete pages, each sized to fit within the viewport dimensions. According to the first aspect, the user may be allowed to navigate the content by performing simple page-switching commands (e.g., "Page Up" and "Page Down") which cause the next or previous discrete page to be displayed.)
receiving, at a terminal comprising a processor, a memory and a screen having a first screen height, web content to be rendered for display on the terminal, (Lie − [0015-0016] In Fig. 1, a computing device 100 including a central processor unit (CPU) 101, memory 102, and a video interface 104. [0007] According to a second aspect of the present invention, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to a vertical dimension of the viewport (screen), depending on the current display mode (e.g., landscape or portrait orientation) employed by the browser. [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
obtaining an analysis of the web content to determine an effective page height, the effective page height based in part on the first screen height and a height of the persistent header or footer; (Lie − [0037] FIG. 3 is a flowchart illustrating an example implementation of a method consistent with a first aspect of the present invention. [0038] Thereafter, the webpage is processed according to operation 8320 in order to analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages that can be navigated without the use of scrollbars and without the need to repeatedly panning/dragging operations. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. [0059] According to the second aspect, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to the vertical dimension of the viewport. Further, each of the discrete pages may be arranged so that its width is small enough with respect to the horizontal dimension of the viewport so that two or more of the discrete pages can fit side-by-side within the viewport.)
determining a first portion of the web content to fit the effective page height; (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
and render the web content, such that the first portion of the web content is displayed on the screen at the effective page height, (Lie − [0050] Referring again to FIG. 3, after the layout is modified (and content is possibly added), the webpage content may be rendered by the browser 200 and navigated by the user as a sequence of discrete pages as shown in S340 and S350. Particularly, the browser 200 may render a discrete page (or possibly multiple discrete pages) in the viewport according to operation S340.)
wherein the web content is received at the terminal via a network. (Lie − [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
Lie does not explicitly teach: wherein the web content comprises page code defining at least one of a persistent header or footer, wherein the persistent header or footer comprises content, which when rendered, occupies a fixed location and size on the screen when remaining web content is scrolled;
However, Zhang teaches: wherein the web content comprises page code defining at least one of a persistent header or footer, (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. . A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412. The content display space includes content associated with the mobile app 150, such as a web page. Web page has markup language which is code.)
wherein the persistent header or footer comprises content, which when rendered, occupies a fixed location and size on the screen when remaining web content is scrolled; (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412 and a navigation button 413 to navigate back one page. A content display space 410 displays an article titled "5 Natural Ways to Feel No Pain". A second screen shot 415 shows the user scrolling the article up to read more content in the content display space 420. In one embodiment, the scrolling of the content in the content display space 420 causes the content to scroll upward and also causes the header space 425 to scroll upward. As can be seen in the header space 425, the branding element "Yahoo!" 430 has been scrolled upward and the title of the article 435 has started to be shown in the header space 425.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie to provide a fixed header space taught by Zhang, with a reasonable expectation of success since Lie, and Zhang are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 2, Lie teaches: wherein the analysis of the web content is obtained, via the network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 3, Lie teaches: providing on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 4, Lie teaches: further comprising: responsive to receiving an input at the terminal, determining a second portion of the web content to fit the effective page height; and displaying the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 6, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding independent claim 8, is directed to an apparatus. Claim 8 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 9, Lie teaches: wherein the analysis of the web content is obtained, via the network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 10, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 11, Lie teaches: responsive to receiving an input at the apparatus, determine a second portion of the web content to fit the effective page height, and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 13, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding independent claim 15, is directed to a non-transitory computer-readable medium. Claim 15 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 16, Lie teaches: wherein the analysis is obtained, via a network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 17, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 18, Lie teaches: responsive to receiving an input at the terminal, determine a second portion of the web content to fit the effective page height, and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 20, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang as applied to claims 1-4, 6, 8-11, 13, 15-18 and 20 above, and further in view of Luo et al. US PGPUB: 20120303636, Filed Date: Sep. 22, 2011, hereinafter “Luo”.
Regarding dependents claim 5, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 12, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 19, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang as applied to claims 1-4, 6, 8-11, 13, 15-18 and 20 above, and further in view of Myhre et al. US PGPUB: 20170315689, Filed Date: Nov. 2, 2016, hereinafter “Myhre”.
Regarding dependents claim 7, Lie teaches: further comprising: injecting, by an application executing at the terminal, scrolling code into the web content, (Lie − [0038] analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc.)
Lie does not explicitly teach: wherein the scrolling code comprises JavaScript code for incrementally scrolling through rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer, scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, scrolling down from by at least one further predetermined increment to a second position, identifying the persistent footer at the second position; and determining the height of the persistent footer.
However, Myhre teaches: wherein the scrolling code comprises JavaScript code for incrementally scrolling through rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer, (Myhre − [0063] In at least some implementations, the “id value” may be referenced by a scripting language (e.g. Javascript®, ECMAScript®, etc.) to obtain handles to each component (or control) when implementing the state mechanics. [0048] FIG. 6 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a second position 615 on the scroll surface 510. It will be appreciated, however, that although the second position 615 of the section header 512 is beyond the upper end 502 of the details pane 500, and would therefore normally not be displayed within the details pane 500, an upper sticky header 612 that duplicates the section header 512 has been rendered at a top position 625 of the details pane 500 and remains within view in the details pane 500. In at least some implementations, the upper sticky header 612 is rendered and remains visible at the top 625 of the details pane 500 for any second position 615 of the section header 512 on the scroll surface 510 that is at least partially above the upper end 502 of the details pane 500.)
scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0048] FIG. 6 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a second position 615 on the scroll surface 510. It will be appreciated, however, that although the second position 615 of the section header 512 is beyond the upper end 502 of the details pane 500, and would therefore normally not be displayed within the details pane 500, an upper sticky header 612 that duplicates the section header 512 has been rendered at a top position 625 of the details pane 500 and remains within view in the details pane 500. In at least some implementations, the upper sticky header 612 is rendered and remains visible at the top 625 of the details pane 500 for any second position 615 of the section header 512 on the scroll surface 510 that is at least partially above the upper end 502 of the details pane 500.)
scrolling down from by at least one further predetermined increment to a second position, identifying the persistent footer at the second position; and determining the height of the persistent footer. (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0049] Similarly, FIG. 7 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a third position 715 on the scroll surface 510. Again, although the third position 715 is beyond the lower end 504 of the details pane 500, a lower sticky header 712 has been rendered and has “stuck” at a bottom 725 of the details pane 500 and remains within view in the details pane 500.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Lie, Zhang and Myhre as each inventions relates to generating webpages for displaying. Adding the teaching of Myhre provides Lie and Zhang with sticky headers and footers to be fixed while scrolling a web page. The motivation to combines provides the benefit of efficiency and operability of a computing system in terms of fewer processing cycles and reduced power consumption while browsing web content in a user interface.
Regarding dependents claim 14, Lie teaches: further comprising: injecting, by an application executing at the terminal, scrolling code into the web content, (Lie − [0038] analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc.)
Lie does not explicitly teach: wherein the scrolling code comprises JavaScript code for incrementally scrolling through rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer, scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, scrolling down from by at least one further predetermined increment to a second position, identifying the persistent footer at the second position; and determining the height of the persistent footer.
However, Myhre teaches: wherein the scrolling code comprises JavaScript code for incrementally scrolling through rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer, (Myhre − [0063] In at least some implementations, the “id value” may be referenced by a scripting language (e.g. Javascript®, ECMAScript®, etc.) to obtain handles to each component (or control) when implementing the state mechanics. [0048] FIG. 6 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a second position 615 on the scroll surface 510. It will be appreciated, however, that although the second position 615 of the section header 512 is beyond the upper end 502 of the details pane 500, and would therefore normally not be displayed within the details pane 500, an upper sticky header 612 that duplicates the section header 512 has been rendered at a top position 625 of the details pane 500 and remains within view in the details pane 500. In at least some implementations, the upper sticky header 612 is rendered and remains visible at the top 625 of the details pane 500 for any second position 615 of the section header 512 on the scroll surface 510 that is at least partially above the upper end 502 of the details pane 500.)
scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0048] FIG. 6 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a second position 615 on the scroll surface 510. It will be appreciated, however, that although the second position 615 of the section header 512 is beyond the upper end 502 of the details pane 500, and would therefore normally not be displayed within the details pane 500, an upper sticky header 612 that duplicates the section header 512 has been rendered at a top position 625 of the details pane 500 and remains within view in the details pane 500. In at least some implementations, the upper sticky header 612 is rendered and remains visible at the top 625 of the details pane 500 for any second position 615 of the section header 512 on the scroll surface 510 that is at least partially above the upper end 502 of the details pane 500.)
scrolling down from by at least one further predetermined increment to a second position, identifying the persistent footer at the second position; and determining the height of the persistent footer. (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0049] Similarly, FIG. 7 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a third position 715 on the scroll surface 510. Again, although the third position 715 is beyond the lower end 504 of the details pane 500, a lower sticky header 712 has been rendered and has “stuck” at a bottom 725 of the details pane 500 and remains within view in the details pane 500.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Lie, Zhang and Myhre as each inventions relates to generating webpages for displaying. Adding the teaching of Myhre provides Lie and Zhang with sticky headers and footers to be fixed while scrolling a web page. The motivation to combines provides the benefit of efficiency and operability of a computing system in terms of fewer processing cycles and reduced power consumption while browsing web content in a user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177